Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

Jackson v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3743




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Jackson v. Holt" (2005). 2005 Decisions. Paper 240.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/240


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-14                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3743
                                   ________________

                                RONNIE LEE JACKSON

                                            v.

                               WARDEN RONNIE HOLT

                    _______________________________________

                    On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. Civ. No. 05-cv-01414)
                    District Judge: Honorable Christopher C. Conner
                    _______________________________________

                      Submitted For Possible Summary Action
                    Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  October 14, 2005
             Before: SLOVITER, MCKEE AND FISHER, Circuit Judges.

                                (Filed: November 9, 2005)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Ronnie Lee Jackson appeals from the District Court’s order denying his habeas

corpus petition filed pursuant to 28 U.S.C. § 2241. In his habeas petition, Jackson

challenges the calculation of his good conduct time (GCT) by the Bureau of Prisons
(BOP). Because we conclude that Jackson’s appeal presents no substantial question, we

will summarily affirm the District Court’s order.

       Jackson is currently incarcerated at the Federal Correctional Institution-Schuylkill

in Minersville, Pennsylvania, serving a federal sentence of 84 months imposed in 2003.

According to the BOP, Jackson is eligible under the applicable statute, 18 U.S.C.

§ 3624(b), to earn up to 329 days of GCT. The BOP’s calculation of GCT is based on the

time Jackson will actually serve in prison, not on the entire 84-month sentence imposed.

The BOP projects Jackson’s release date as April 22, 2009.

       After administratively challenging the BOP’s calculation of his GCT, Jackson filed

a § 2241 habeas corpus petition in the District Court. In his habeas petition, Jackson

argues that the BOP’s calculation of his GCT deprives him of the amount to which he is

entitled by statute. Jackson asserts that § 3624(b) allows him to earn up to 54 days per

year based on the term of sentence imposed, not 54 days per year based on time actually

served as the BOP’s calculation provides. The District Court rejected Jackson’s position

and denied his habeas petition. Jackson appeals.1

       We will affirm the District Court’s order. As the District Court correctly stated,

we resolved this issue in O’Donald v. Johns, 402 F.3d 172 (3d Cir. 2005). In O’Donald,

we held that the meaning of § 3624(b) is ambiguous and thus deferred to the BOP’s



   1
    We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise
plenary review over the District Court’s legal conclusions and apply a clearly erroneous
standard to its findings of fact. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).

                                             2
reasonable interpretation of the statute. See id. at 174. Jackson’s challenge, identical to

the one raised and rejected in O’Donald, is unavailing.2

       In short, we conclude that Jackson’s appeal is controlled by O’Donald and thus

presents no substantial question. Accordingly, we will summarily affirm the District

Court’s order. See Third Circuit L.A.R. 27.4, I.O.P. 10.6.




   2
        We note Jackson’s suggestion that we overrule O’Donald. We lack the authority
to do so, however – only the Court en banc has such authority. See Third Circuit Internal
Operating Procedure 9.1. We note also that on October 4, 2005, the Court denied David
O’Donald’s petition for rehearing en banc.
                                         3